189 Mich. App. 291 (1991)
471 N.W.2d 922
PEOPLE
v.
WANTY
Docket No. 120947.
Michigan Court of Appeals.
Decided May 7, 1991, at 10:40 A.M.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, William F. Delhey, Prosecuting Attorney, and David A. King, First Assistant Prosecuting Attorney, for the people.
James D. O'Connell, for the defendant.
Before: HOOD, P.J., and WEAVER and MARILYN KELLY, JJ.
PER CURIAM.
Defendant pled guilty to delivery of cocaine, between 225 and 650 grams. MCL 333.7401(2)(a)(ii); MSA 14.15(7401)(2)(a)(ii). The judge sentenced him to ten to thirty years in prison. He appeals as of right, alleging a violation of the Interstate Agreement on Detainers Act (IAD). MCL 780.601 et seq.; MSA 4.147(1) et seq. We affirm.
Defendant was arrested and charged with delivery of cocaine and conspiracy to distribute cocaine on September 16, 1986. At the time of his arrest, he was awaiting trial on similar charges in federal district court. Defendant pled guilty to the federal charges and entered federal prison in Chicago, Illinois, on October 12, 1987.
On January 22, 1988, the prosecutor in this case received a letter from defendant requesting final disposition of the Michigan charges. Defendant filed two requests for disposition of the charges, in November and December, 1988. Ultimately, he pled guilty to delivery of cocaine on June 16, 1989.
Defendant asserts that, since he was not brought to trial within 180 days of his request for disposition, his guilty plea should be reversed and the charges dismissed. MCL 780.601; MSA 4.147(1). Article III(a) of the Interstate Agreement on Detainers *293 Act requires that a prisoner in one state be brought to trial on untried charges in another state within 180 days. The time runs from the date he sends the prosecutor and the court written notice of the place of his imprisonment and his request for final disposition of the charges.
The prosecutor claims that defendant waived this claim by pleading guilty to the charge.
The federal courts have held that a violation of the IAD is waived by a guilty plea. Kowalak v United States, 645 F2d 534 (CA 6, 1981). A guilty plea is generally regarded as a waiver of all nonjurisdictional defects, and violations of the IAD have been held to constitute nonjurisdictional errors. Our Court has held that an IAD violation was not waived by the defendant's guilty plea in an opinion which makes no mention of the position of the federal courts. People v Office, 126 Mich App 597, 604; 337 NW2d 592 (1983).
We have difficulty with the holding of the federal courts. See People v Harris, 148 Mich App 506; 384 NW2d 816 (1986). However, since the IAD is a congressionally sanctioned interstate agreement whose construction presents a federal question, we feel bound by the holding of the federal judiciary. People v McLemore, 411 Mich 691, 693-694; 311 NW2d 720 (1981). Therefore, we conclude that defendant waived the alleged violation by pleading guilty.
Affirmed.